305 U.S. 3
59 S. Ct. 40
83 L. Ed. 5
TEXAS CONSOLIDATED THEATRES, Inc.,v.PITTMAN.
No. 26.
Submitted Oct. 19, 1938.
Decided Nov. 7, 1938.

Messrs. W. B. Handley and Jos. W. Bailey, Jr., both of Dallas, Tex., for petitioner.
No appearance or brief for respondent.
PER CURIAM.


1
Respondent recovered judgment for damages in an action for injuries suffered by his wife. After appeal had been argued and while it was under advisement in the Circuit Court of Appeals, the parties entered into a stipulation for settlement on payment of a sum less than the judgment and providing that the judgment should be reversed and judgment entered in the District Court for costs only. The Circuit Court of Appeals affirmed the judgment. 5 Cir., 93 F.2d 21. Alleging that the court had been informed of the compromise and stipulation, petitioner sought a rehearing, which was denied. 5 Cir., 94 F.2d 203. We granted certiorari. 304 U.S. 556, 58 S. Ct. 1046, 82 L. Ed. 1524, May 23, 1938.


2
Upon the case being called for argument in this Court, respondent did not appear. Petitioner submitted a statement showing that, since the issue of the writ, an order upon hearing had been entered in the District Court whereby the judgment involved was decreed to be satisfied and discharged in full and the issue of execution thereon was prohibited; that respondent excepted to the order and gave notice of appeal but that the appeal had not been prosecuted.


3
Petitioner submitted the case for such order as the Court may deem proper and suggested that the costs of this proceeding may be taxed against it.


4
The writ of certiorari is dismissed with costs against petitioner. It is so ordered.


5
Certiorari dismissed.